EXHIBIT 10.2

Esterline Technologies Corporation

2004 Equity Incentive Plan

LONG TERM INCENTIVE PLAN

1.        Purpose.  Esterline Technologies Corporation (the “Company”) has
designed this Long Term Incentive Plan (“LTIP”) to reward its officers and
selected senior executives for their contributions to the long-term performance
of the Company. The LTIP rewards effective use of the Company’s resources to
achieve expected and superior performance.

2.        Participation.

     (a)  The Company’s officers and other senior executive employees are
eligible to participate in this LTIP, subject to selection and appointment by
the Company’s Board of Directors (“the Board”) at the beginning of each
performance period. Appointment as a participant in one or more performance
periods does not entitle employees to continued participation for subsequent
periods. Each participant in this LTIP for a particular performance period will
receive an appointment in the form attached.

     (b)  The Board may also appoint new participants during any current
performance period. They will receive a pro-rata award based on the remaining
portion of the performance period.

3.        Performance Periods.  The LTIP performance periods will be three years
in duration, beginning on the first day of the Company’s fiscal year and ending
on the last day of the third fiscal year thereafter, except for an initial
implementation phase. A new three-year performance period will start with each
new fiscal year, such that when the LTIP is fully-implemented, there will be
three overlapping LTIP performance periods at any given time, as illustrated
below. The Board may establish shorter performance periods as it determines are
reasonable to implement this LTIP.

 

LOGO [g288312ex10_2pg1.jpg]

4.        Performance Measures & Goals.  The LTIP has two performance measures:
average return on invested capital (“ROIC”); and cumulative compound earnings
per share growth (“EPSG”). At the beginning of each performance period the Board
will set ROIC and EPSG goals combined on a matrix to show their relative
relationship and importance (“LTIP Matrix”). A sample LTIP matrix is attached.

 

LOGO [g288312estlogo.jpg]



--------------------------------------------------------------------------------

5.        Target and Actual Awards.  The Board will establish a target cash
award for each participant. Participants’ actual awards will equal their target
awards if the Company fully achieves the target LTIP goals. Participants’ actual
awards will vary from their target awards if the Company performs above or below
target LTIP goals. Participants will receive no award for performance less than
the minimum LTIP goals. Actual awards for superior performance are subject to a
maximum of 400% of a participant’s target award.

6.        Calculations.  The Board will use the following formulas to determine
Company performance and actual awards:

     (a) Average Return on Invested Capital (ROIC) -- Fiscal year end net income
(before extraordinary items), divided by the monthly average invested capital
during the corresponding fiscal year, averaged over the applicable performance
period, and expressed as a percentage.

     (b) Cumulative Compound Earnings Per Share Growth (EPSG) -- Cumulative
growth in fully diluted EPS (net income before extraordinary items, divided by
the monthly average of total common shares outstanding), measured as the
annualized percentage compound growth over the applicable performance period.

     (c) Pro-rata participants – For participants appointed during a performance
period under section 2c above, the Company will calculate a pro forma amount as
though the participant had been appointed for the full performance period, and
then reduce that amount by an appropriate factor, based on the participant’s
appointment date.

7.  Adjustments.  In rare circumstances, the Board may exercise its discretion,
consistent with the 2004 Plan, to either: (a) subtract from or add to a
participant’s actual award; or (b) adjust the LTIP’s performance goals. This
would occur only if unusual events or business conditions develop after the
beginning of a performance period, such as significant acquisitions or
divestitures that materially alter earnings or returns. Provided, however, the
Board may not adjust awards for any participant who is a covered employee for
purposes of Section 162(m) of the Internal Revenue Code of 1986 in such a manner
as would increase the amount of compensation otherwise payable to that employee.

8.        Payments.  The Company will pay LTIP awards no later than
two-and-a-half months following approval by the Board’s Audit Committee of the
Company’s financial reports for the pertinent fiscal periods.

9.        Continuous Employment.  Except as provided below, to receive an LTIP
award payment participants must be actively employed by the Company throughout
the entire performance period and through the date on which the Company pays
LTIP awards for that performance period. Appointments will end automatically for
participants who do not satisfy this employment condition and no LTIP award
payments will be earned or due. The Company considers approved leaves of absence
to be active employment, provided they do not exceed the amount of leave to
which a participant might be entitled under applicable Company policies, and
under disability, family and medical leave laws. For approved leaves that exceed
such limits, payment of LTIP awards, if any, is subject to Board discretion.

 

   LOGO [g288312estlogo.jpg]   

 

FY12 Long-Term IC Plan

Page 2



--------------------------------------------------------------------------------

10.      End of Employment.

     (a)  Suspension, Resignation, or Discharge.  All a participant’s rights
under this plan will be suspended during any period of suspension from
employment. A participant’s appointment will automatically end when s/he leaves
employment with the Company for any reason other than Retirement, Disability, or
death.

     (b)  Retirement, Disability, or Death.  If a participant leaves employment
with the Company due to Retirement, Disability, or death, the Company will pay
the participant’s actual award for the full performance period in the normal
course, provided the participant completed at least one year of continuous,
active employment during the performance period. If a participant does not
complete this minimum employment period, his/her appointment will automatically
end, and no LTIP award will be earned or due.

     (c)  Other.  The Board may immediately cancel a participant’s appointment
and recover any payments made if it discovers facts that, if known earlier,
would have constituted grounds for termination of employment for Cause.

11.      LTIP Terms.  The Company established this LTIP pursuant to its 2004
Equity Incentive Plan (“2004 Plan”). The terms of a participant’s appointment,
this LTIP document, and the 2004 Plan together constitute the “LTIP terms.”

12.      Employment Terms.  The LTIP terms do not affect participants’ terms of
employment, except as specifically provided in the LTIP terms. They do not
guarantee continued employment. Participants remain subject to usual Company
policies and practices, and to any other employment agreements, service terms,
appointments, or mandates to which they are otherwise subject.

13.      Plan Administration.  The Board has delegated administrative authority
to its Compensation Committee (“Committee”), which will consider any issues
arising under the LTIP terms, oversee award calculations, and make
recommendations to the Board for final approval. The Board has sole and final
authority to determine Plan achievement and actual awards.

14.      Plan Interpretation.  All references to the “Company” include a
“Related Company”, as that term is defined in the 2004 Plan. Definitions in the
2004 Plan apply to terms used in this LTIP unless otherwise defined here. On any
issues of interpretation, the Committee’s decisions will be final and binding.

15.      Modification.  The Board may modify or terminate this LTIP at any time.

Approved by the Board December 8, 2011.

 

/s/ R. Bradley Lawrence         R. Bradley Lawrence President & CEO

 

Attachments:   Sample LTIP Matrix   LTIP Appointment form

 

   LOGO [g288312estlogo.jpg]   

 

FY12 Long-Term IC Plan

Page 3